Citation Nr: 9924860	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-12 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for incomplete 
paralysis of the left external popliteal nerve with post-
traumatic lower limb dyskinesia, currently evaluated as 30 
percent disabling.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected dyskinesia (tremor) of the left thigh, the 
initial evaluation assigned, effective from April 12, 1996.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
September 1945.

This appeal arises from May 1996 and July 1998 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.

During the veteran's March 1999 Central Office hearing his 
representative informed the undersigned Member of the Board 
that the veteran wished to file a claim for entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  That claim, 
therefore, is referred to the RO for development and 
adjudication. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected incomplete paralysis of 
the left external popliteal nerve with post-traumatic lower 
limb dyskinesia is manifested by subjective complaints of 
pain in the left foot and ankle, and by clinical evidence of 
a slight decrease in sensation of the great and second left 
toes, limitation of motion of the left great toe, and 
fasciculations, tremors, and shaking of the left lower leg.

3.  The veteran's service-connected dyskinesia  of the left 
thigh is manifested by  tremors.
CONCLUSIONS OF LAW

1.  The schedular criteria for an increased evaluation for 
service-connected incomplete paralysis of the left external 
popliteal nerve with post-traumatic lower limb dyskinesia, 
currently evaluated as 30 disabling, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.120, 4.124a, Diagnostic Code 8521 (1998).

2.  The criteria for an extraschedular rating of 10 percent 
for service-connected incomplete paralysis of the left 
external popliteal nerve with post-traumatic lower limb 
dyskinesia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 3.321 (b) (1) (1998).

3.  The criteria for a rating in excess of 10 percent for 
service-connected dyskinesia of the left thigh have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321 (b) (1), 4.1-4.14, 4.120, 4.124a, Diagnostic Code 
8599-8520 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds the veteran's claim for an 
increased evaluation for incomplete paralysis of the left 
external popliteal nerve with post-traumatic lower limb 
dyskinesia well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he is found to have presented a claim 
which is not inherently implausible, inasmuch as a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to establish an increased rating 
claim as well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 623 
(1992).  Additionally, the Board also finds the veteran's 
claim for a rating in excess of 10 percent for dyskinesia of 
the left thigh well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Court has held that when a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of an 
evaluation for that disability, the claim continues to be 
well grounded as long as the rating schedule provides for a 
higher rating and the claim remains open.  See Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  The Board is also 
satisfied that all relevant facts have been properly 
developed in regard to both claims, and that no further 
assistance to the veteran is required to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to a conclusion 
that the current evidence on file is inadequate for proper 
rating purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability evaluations is the ability of the body as 
a whole, or of a system or organ of the body to function 
under the ordinary conditions of daily life, including 
employment.  See 38 C.F.R. § 4.10.

I.  Incomplete paralysis of the left external popliteal nerve 
with post-traumatic lower limb dyskinesia

The service medical records show that the veteran sustained a 
perforating shell fragment wound of the upper third of the 
left lower leg in March 1945 while engaged in combat.  
Residuals of that injury included incomplete paralysis of the 
left peroneal nerve with weakness of the left ankle and foot.  
An RO decision shortly after the veteran's separation from 
service granted service connection and assigned a 100 percent 
rating for residuals of that injury, including incomplete 
paralysis of the left popliteal or common peroneal nerve, 
effective from September 30, 1945.  That rating was 
eventually reduced to 30 percent, effective from June 27, 
1946, and the 30 percent evaluation has been in effect ever 
since.  (A 10 percent rating was assigned for residuals of a 
shell fragment wound of the left leg, with Muscle Group XII 
involvement, effective from June 27, 1946, for a total 
service-connected disability rating in 40 percent.  The 
latter disability is not at issue.  Secondary service 
connection for dyskinesia or tremor of the left thigh was 
granted by a rating decision in July 1998, effective from 
April 12, 1996; the veteran appealed the assignment of a 10 
percent rating-see below.)

A September 1993 VA report indicates the veteran was issued a 
left orthotic shoe insert.

During a September 1997 VA neurological examination the 
veteran reported being an auditor for the State of Indiana 
for 25 years, retiring in 1985 due to his "nerves 
condition."  He also reported a slight foot drop on the left 
with an inability to completely elevate the left ankle, and 
that his left ankle occasionally ached during the day and at 
night, being relieved by sleeping on his side using a pillow 
under that ankle.  He reported he wears an elastic ankle 
brace every night.  He complained of numbness of the left 
leg, anterior portion, from six inches below the knee down to 
the dorsum of the foot, covering only the first and second 
toe regions.  He reported wearing no special shoes.  The 
veteran was noted to ambulate with a cane and had a very 
slight limp, favoring the left lower extremity, due to a 
partial foot drop.  The left great toe was noted to have some 
limited dorsiflexion.  Upon physical examination no local 
tenderness was found upon palpation.  A slight decrease of 
light touch to pin prick sensation along the anterior portion 
of the left leg was found, from below the knee, to include 
the great and second toe, but not the entire dorsum or sole 
of the foot.  The veteran could wiggle his toes normally, 
except for the great toe on the left, which was somewhat 
limited in extension.  Range of motion of the left great toe 
was found to be extension of 15 degrees, and flexion of 22 
degrees.  Dorsiflexion of the left ankle was found to be 5 
degrees, while plantar flexion was noted to be 35 degrees.  
Deep tendon reflexes were found to be normal, as was Achilles 
reflex.  The examiner indicated he observed fasciculations 
which occurred periodically during the examination, lasting 
from a few seconds to 2-3 minutes.  The examiner indicated 
these were involuntary and involved complete shaking of the 
entire lower left extremity from below the knee, and slightly 
above the knee.  The examiner indicated the muscle groups 
involved were Muscle Groups XI and XV on the left.  The 
diagnoses were: (1) status post shrapnel wound, left leg, 
with residual incomplete paralysis of the external popliteal 
nerve; and (2) incomplete foot drop, left, secondary to 
diagnosis number (1); and (3) traumatic dyskinesia, 
recurrent, severe, progressive left lower extremity, 
secondary to diagnosis number (1).

During a September 1997 VA orthopedic examination, after a 
complete review by the examiner of the claims file, viewing 
of a video submitted by the veteran, which showed his left 
leg tremors, previous VA examination reports, and records 
from the Mayo Clinic, the veteran reported a through and 
through shrapnel wound which entered just below the left 
knee, which apparently involved no bone or muscle tissue of 
any permanent nature.  The examiner indicated the veteran had 
no known bone trauma or fractures.  He has also been 
diagnosed with osteoporosis by a bone scan at the Mayo 
Clinic.  The veteran indicated his primary complaint was left 
leg tremors.  Upon physical examination the left leg limp and 
foot drop discussed above were noted.  No swelling, no 
deformity, no angulation, no false motion, no shortening, and 
no intra-articular involvement were found.  The pertinent 
diagnosis was osteoporosis, generalized, moderate severity.

During the veteran's March 1999 Central Office hearing before 
the undersigned Member of the Board, he testified that he 
first noticed a left leg tremor in 1992; the tremors occur 3-
4 times a day; the tremors last from a few seconds to 2-3 
minutes; he has no control over them; they're embarrassing; 
he can't sleep in the same bed with his wife; he rests his 
left ankle on a pillow when he sleeps; the pillow was his 
idea; no physician prescribed the pillow; he also uses a 
heating pad wrapped around his ankle; his pain is located in 
his left ankle and left foot, and not in his left leg; he has 
swelling in his left ankle at the end of a day; he wears an 
insert in his left shoe; he was told by a physician his foot 
problems were caused by his shrapnel wound; he has had pain 
in his left foot for 42 years; he uses a cane for ambulation; 
he takes Librium for his nervous condition, but it also helps 
with his pain; he cannot walk more than 10 blocks without 
pain; he retired in 1985 due to his nervous condition and a 
dispute with his boss; his post-service employment has been 
desk jobs; he has an accounting degree; he goes to the VA 
Medical Center every 3-6 months; he has never been seen by a 
podiatrist, an orthopedist, or a neurologist; he drives a 
car; he fell while touring Arlington Cemetery the day before 
his Central Office hearing; and he feels his service-
connected disability, standing alone, presents an exceptional 
or unusual disability picture, as to render impractical the 
application of the regular schedular standards, such that 
referral to the appropriate officials for consideration of an 
extraschedular evaluation is warranted.  His wife testified 
that she and the veteran have been married for 57 years; that 
he had problems with his job due to his foot; that he cannot 
do yard work; and that he takes pain medication.

Disabilities of the external popliteal nerve (common 
peroneal) are evaluated in accordance with 38 C.F.R. 
§ 4.124a, Diagnostic Code (DC) 8521.  Section 4.124a provides 
that the term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
a varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  Under DC 8521, complete paralysis of all muscles of 
the sole of the foot, frequently with painful paralysis of a 
causalgic nature, where the toes cannot be flexed, adduction 
is weakened, and plantar flexion is impaired, warrants a 40 
percent evaluation.  Severe incomplete paralysis is rated 30 
percent, moderate incomplete paralysis warrants a 20 percent 
evaluation, and mild paralysis is rated 10 percent.

In the present case the clinical evidence indicates the left 
great toe had some limited dorsiflexion; a slight decrease of 
light touch to pin prick sensation along the anterior portion 
of the left leg was found, from below the knee, to include 
the great and second toe, but not the entire dorsum or sole 
of the foot; the veteran could wiggle his toes normally, 
except for the great toe on the left, which was somewhat 
limited in extension; range of motion of the left great toe 
was found to be extension of 15 degrees, and flexion of 22 
degrees.  Thus, as the evidence shows the effect of the 
incomplete paralysis of the left popliteal nerve is 
manifested by only a slight decrease in sensation of the 
great and second left toes and by limitation of motion of the 
left great toe, a 10 percent evaluation under DC 8521, and no 
more, is warranted.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In determining a rating for a disability, the Board 
may only consider those factors which are included in the 
rating criteria provided by regulations for rating that 
disability.  To do otherwise would be legal error as a matter 
of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

This does not end the Board's inquiry, however, as the 
veteran's service-connected lower left leg disability also 
includes lower leg dyskinesia.  In the present case the 
veteran has testified, and a VA examiner has observed, that 
these tremors occur "periodically," anywhere from 3-4 times 
per day, and last for a few seconds to 2-3 minutes.  Thus, 
combining the symptomatology of the incomplete paralysis of 
the left popliteal nerve with that of the lower leg 
dyskinesia, the Board finds the overall disability level of 
the veteran's left lower leg disability to be severe, 
warranting a 30 percent evaluation under DC 8521, the maximum 
rating allowable for an incomplete paralysis.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8521.

Accordingly, the preponderance of the evidence is against an 
increased schedular evaluation for the veteran's service-
connected incomplete paralysis of the left external popliteal 
nerve with post-traumatic lower limb dyskinesia.

II.  Dyskinesia of the left thigh

The Court has held that at the time of an initial rating in 
an original claim separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson, at 126.  The 
Board notes the 10 percent rating for the veteran's service-
connected dyskinesia of the left thigh is effective April 12, 
1996, the date of the veteran's application for compensation.  
Thus, the Board will consider whether a higher rating is 
warranted from that date.
This disability has been rated by analogy under DC 8520, 
which rates complete and incomplete paralysis of the sciatic 
nerve.  When a veteran is diagnosed with an unlisted 
condition, it must be rated under an analogous diagnostic 
code.  38 C.F.R. §§ 4.20 and 4.27; Pernorio, at 629.  When an 
unlisted condition is rated by analogy, the diagnostic code 
is "built-up" by assigning the first 2 digits from that 
part of the schedule most closely identifying the part or 
system of the body involved and using "99" as the last 2 
digits for all unlisted conditions.  38 C.F.R. § 4.27.  The 
Board's selection of a diagnostic code may not be set aside 
as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with the law," if relevant data 
is examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

Under DC 8520 a complete paralysis, where the foot dangles 
and drops, no active movement is possible of the muscles 
below the knee, and the flexion of the knee is weakened or 
(very rarely) lost, warrants an 80 percent evaluation.  A 
severe incomplete paralysis, with marked muscular atrophy, 
warrants a 60 percent evaluation.  A moderately severe 
incomplete paralysis warrants a 40 percent evaluation.  A 
moderate incomplete paralysis warrants a 20 percent 
evaluation.  A mild incomplete paralysis warrants a 10 
percent evaluation.

In the present case there are no other symptoms of the 
dyskinesia other than the tremors.  As left lower leg 
dyskinesia has been awarded a 30 percent evaluation as being 
a severe disability, the Board believes a 10 percent 
evaluation under DC 8520 adequately compensates the veteran 
for the severity of his left thigh dyskinesia in relationship 
to the lower leg disability.

The Board also finds there is no evidence of record which 
indicates a staged rating is warranted in this case.

Accordingly, the preponderance of the evidence is against a 
schedular rating in excess of 10 percent for the veteran's 
service-connected dyskinesia of the left thigh.

 
III.  Conclusion

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


                                                  
Extraschedular Rating 

The veteran testified at a March 1999 Board hearing, in 
essence, that his service-connected right lower leg 
disability, standing alone, presented an exceptional or 
unusual disability picture, as to render impractical the 
application of the regular schedular standards.  While no 
medical evidence has been presented showing frequent periods 
of hospitalization, due solely to the service-connected 
disabilities, the veteran contends, in essence, that his 
service-connected incomplete paralysis of the left external 
popliteal nerve with post-traumatic lower limb dyskinesia is 
manifested by violent episodes of shaking or tremors that 
markedly interfere with employment, within the meaning of 
38 C.F.R. § 3.321(b)(1), which renders impractical the 
application of the regular schedular standards.  He has 
submitted a video tape that reflects these episodes, and the 
most recent VA neurological examination confirms 
fasciculations and involuntary tremors of the left lower 
extremity.  In fact, the neurologist viewed a video 
demonstrating such episodes, which were described by the 
doctor as intense, frequent and clearly involuntary, with 
involvement of several muscle groups.

While the issue of entitlement to a total compensation rating 
based on individual unemployability is not currently in 
appellate status and is, therefore, referred to the RO for 
development and adjudication (see introduction to the above 
decision), the Board notes that in exceptional cases where 
schedular evaluations are found to be inadequate, the Board 
may refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (1998).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.

The Court has further indicated in Floyd v. Brown, 9 Vet. 
App. 88 (1996), that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  However, the Board is obligated to 
seek out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the appellant, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 9 
Vet. App. at 339. 

In this case, the Board finds that an extraschedular 
evaluation of 10 percent for incomplete paralysis of the left 
external popliteal nerve, with post-traumatic lower limb 
dyskinesia, is warranted.  See 38 C.F.R. § 3.321(b)(1); 
Fleshman v. Brown, 9 Vet. App. 406, 412 (1996); Bagwell, 
supra.  In support of this conclusion, the Board again notes 
the most recent VA neurological examination and a medical 
interpretation of the veteran's video, which confirm frequent 
and intense involuntary tremors of the left lower involving 
several muscle groups.  The Board further finds that the 
current 10 percent rating for the veteran's dyskinesia of the 
left thigh adequately compensates for the degree of 
disability that is apparent from that disability. 


ORDER

An increased schedular rating for incomplete paralysis of the 
left external popliteal nerve with post-traumatic lower limb 
dyskinesia, currently evaluated as 30 percent disabling, is 
denied.

A extraschedular rating of 10 percent for incomplete 
paralysis of the left external popliteal nerve with post-
traumatic lower limb dyskinesia, is granted, subject to the 
law and regulations governing the payment of VA monetary 
benefits.

A rating in excess of 10 percent for dyskinesia of the left 
thigh is denied.

                                 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

